department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division release number release date uil legend org organization name org address date date xx date address address employer_identification_number person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated april 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms1120 u s_corporation tax_return for the years ended december 20xx 20xx and 20xx with us for future periods you are required to file form1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended dec 20xx dec 20xx legend org organization name xx date motto motte issue whether org continues to satisfy the requirements for exemption under sec_501 of the internal_revenue_code facts in our letter dated april 20xx org was granted exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx exemption per our determination_letter was conditioned on the organization's agreement to cease motto to its members our examination was initiated as a result of information submitted to our attention alleging that funds collected by the organization were not properly accounted for or reported an examination of the years referenced above was conducted to determine if the allegation was correct for each of the years under examination the organization was unable demonstrate that it conducted any exempt_purpose activity described under sec_501 of the code it was also unable to produce records to substantiate the income expense and balance_sheet items as reported on the returns forms the examination also determined that notwithstanding the organization’s agreement to discontinue the practice of motto the practice was continued and was determined to be the organization’s primary activity law regulation sec_1_501_c_6_-1 defines a business league as an association of persons having a common business_interest internal_revenue_code sec_501 provides exemption from federal_income_tax for business_leagues chambers_of_commerce real_estate boards and boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual thus in order for an organization to be exempt under the provision of statute no financial benefit can inure to a shareholder or private individual revrul_67_251 1967_2_cb_196 describes a business league which extends financial aid and welfare services to its members does not qualify for exemption under sec_501 of the internal_revenue_code of since part of its net_earnings is inuring to the benefit of private individuals revrul_66_59 1966_1_cb_142 held that an organization of employees whose purpose is to pay lump sum retirement benefits to its eligible members or death_benefits form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended dec 20xx dec 20xx to their survivors does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a local association of employees revrul_81_58 1981_1_cb_331 describes a nonprofit police office association whose primary activity is providing lump-sum retirement payments to its members or death_benefits to their beneficiaries will not qualify as a social_welfare_organization for taxable years beginning after date under sec_501 of the internal_revenue_code revrul_75_199 1975_1_cb_160 describes a nonprofit organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries is not exempt under sec_501 of the code for tax_year beginning after date revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the organization has agreed to the revocation of tax-exempt status under sec_501 of the code by executing the form 6018-a and filing the forms u s_corporation income_tax return government’s position the organization fails to conduct exempt_activities as described in sec_501 of the internal_revenue_code the organization’s primary activity like those of the organizations described in the revenue rulings cited above is the performance of particular services for its members in the form of motto to its members and their families like the organization described in revrul_59_95 1959_01_cb_627 the organization failed to maintain adequate financial records to accurately report items of gross revenue and expenditures as reported on the forms under examination form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx name of taxpayer org conclusion we have determined that the organization does not meet the requirements for continued tax exemption under sec_501 of the code we have also determined that the organization is not described under any other subsection of c accordingly we propose to revoke the organization’s exempt status effective as of january 20xx form 886-a crev department of the treasury - internal_revenue_service page -3- department of the treasury internal_revenue_service commerce street dallas tx government entities division date legend org organization name xx date adaress address org address dear taxpayer_identification_number form tax_year s ended december 20xx 20xx person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope
